Case: 16-30149      Document: 00514070534         Page: 1    Date Filed: 07/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 16-30149                                FILED
                                                                              July 12, 2017
                                                                             Lyle W. Cayce
DERRICK SONNIER,                                                                  Clerk

                                                 Plaintiff-Appellant

v.

COLONEL CHARLES HONEYCUTT; MAJOR ERIC HINYARD; CAPTAIN
LARRY SIMON; LIEUTENANT ROBERT ROWE; LIEUTENANT CLINTON
REID,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CV-292


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Derrick Sonnier, Louisiana prisoner # 390403, seeks leave to proceed in
forma pauperis (IFP) in his appeal of the jury trial judgment dismissing his 42
U.S.C. § 1983 action. By seeking leave to proceed IFP in this court, Sonnier is
challenging the district court’s certification that this appeal is not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30149     Document: 00514070534     Page: 2   Date Filed: 07/12/2017


                                  No. 16-30149

      Sonnier argues that “evidence at trial” showed that after he “followed
procedures and opened his two lockers” in compliance with prison guards’
orders during a shakedown of his cell, he was “subjected to beatings and uses
of excessive force.” He argues further that he did not receive a fair trial “[d]ue
to blatant lies and other inflammatory statements” and that “he proved by a
preponderance of the evidence that the defendants used excessive force against
him and that the jury’s verdict was in error. Sonnier does not provide any
specific facts or legal analysis in support of these arguments. Because he has
inadequately briefed these issues in his attorney-prepared IFP motion and
memorandum in support, they are deemed to be waived.               United States
v. Scroggins, 599 F.3d 433, 446 (5th Cir. 2010); Beasley v. McCotter, 798 F.2d
116, 118 (5th Cir. 1986). Furthermore, even if we were to consider Sonnier’s
presumed challenge to the jury’s assessment of trial testimony and evidence,
we do not reweigh a jury’s credibility determinations. See Cavazos v. Smith,
132 S. Ct. 2, 4 (2011); Ramirez v. Dretke, 398 F.3d 691, 695 (5th Cir. 2005).
      Sonnier has not shown that he will raise a legal point on appeal that is
arguable on its merits. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Accordingly, his motion for leave to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                        2